Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 7-8, 11, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose or suggest the claimed “image forming system… a shelf having a notch therein… a support portion on an upper surface of the image forming apparatus, the shelf being supported by the support portion… the operation panel is accessible via the notch in the shelf, wherein the shelf includes at least one post protruding toward the image forming apparatus” in combination with the remaining claim elements as set forth in claims 1-3, 7-8, 11, 18 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishida (US Pub.2020/0073320) is a piece of related art that does not constitute prior art, but is being made of note.

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154.  The examiner can normally be reached on Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
2/8/2020